Title: Thomas Jefferson to John Adams, 13 Aug. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

               Aug. 13. 1786.
            
          

          The inclosed came to hand this morning. mr[expansion sign]
            Carmichael you observe, and mr[expansion sign] Barclay suppose something may yet be done
            at Algiers. it remains for us to consider whether the conduct of the Dey of that country
            leaves any room to hope that any negotiator can succeed without a great addition to the
            price to which we are confined? and should we think in the negative, yet whether the
            expences of mr[expansion sign] Barclay’s going there may not be compensated by
            additional information, by the possibility that he may get at their ultimatum, by the
            importance of possessing Congress of this ultimatum, that knowing their ground, they may
            not suspend a decision. Spain having made it’s peace with Algiers, we may see whether
            their interference can count as money, as it has done at Marocco. hostilities too may
            possibly be suspended or slackened a while longer. these are all chances on which I
            acknolege I build very little; yet as nothing weighs against them but the expence of
            mr[expansion sign] Barclay’s journey, they might be tried. if you are of that opinion,
            send me the necessary papers for mr[expansion sign] Barclay ready signed by you,
            & I will sign them & forward them.—there is lodged in mr[expansion sign]
            Grand’s hands money enough to support the diplomatic establishment of our country in
            Europe three months, on which your draughts & Colo[expansion sign] Smith’s shall
            be honoured if you think proper to make them. I am with sincere esteem Dear Sir, your
            friend & servt.

          
            
              Th: Jefferson
            
          
        